DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Drawings
The drawings were received on 9-3-2021.  These drawings are not acceptable. While the page is correctly labelled as a replacement sheet, “Amended” should be added by the figure number. See MPEP 1413 and 37 C.F.R. 1.173(b).

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the recess in the lower front edge of the liner padding, first claimed in claim 19, figure 21 does not clearly show a recess; the channel, first claimed in claim 20, the channel extending between the inner and outer faces of the liner padding, as first claimed in claim 21; The front portion of the comfort padding arranged to contact a front portion of the wearer’s head, as first claimed in claim 22, the paragraph beginning on line 52 of column 8 describes the comfort padding providing a surface to touch the user’s nose if the helmet is slid forward, it is unclear from figure 21 if the comfort liner extends to the interior of the helmet or is merely on the lower front surface of the liner padding-this is also makes claim 23’s pad wrapping around the lower front edge unshown, and ; the securing or affixing of the front comfort pad between the liner padding and the external protective shell, as claimed in claims 24 and 25 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Reissue Applications
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  

For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which Patent No. 8,832,870 is or was involved. These proceedings would include any trial before the Patent Trial and Appeal Board, interferences, reissues, reexaminations, supplemental examinations, and litigation.
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 19-40 and 42-48 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 19 claims a recess in a lower front edge of the liner padding in the front region of the helmet and comfort padding arranged to be disposed between the liner padding and the wearer’s head when the helmet is worn, wherein a front portion of the comfort padding covers the recess in the liner padding in the front region of the helmet. Figure 21 shows the only identified comfort pad 130, which appears to overlay the lower front edge of the liner padding and does not show any recess in the liner padding. The only description of this is the paragraph beginning on line 52 of column 8. This paragraph states that the comfort pad ”made of soft foam or other soft material may be included at the front of the helmet 10 to provide a soft engagement surface, when the helmet is rotated forward, for a wearer’s nose.” The rest of the paragraph states, “A channel is optionally created in the lower front edge of the liner padding 15 for receiving the comfort pad 130, which may be adhered or otherwise affixed to the liner padding or to the front shell 12.” There is no discussion of how the comfort pad may be received in the optional channel. Claim 19 requires the comfort pad to cover the recess. It is unclear how a sheet covers the channel it is received in. It seems it would cover the bottom of the channel and one side, but not the entire channel. Claim 19 further requires the comfort padding to be disposed between the liner padding and the wearer’s head. It is unclear how this occurs. Looking at figure 21, the comfort pad appears to be below the liner pad and not between the user’s head and the liner pad. Claim 21 requires the channel to extend between the inner and outer faces of the liner padding. A channel requires side walls. How can the channel extend between the inner and outer faces and also be the lower front edge of the liner padding as claimed in claim 19? The specification is silent as to the front portion of the front comfort pad being secured between the liner padding and the external protective shell as claimed in claims 24 and 25. The specification never specifies where the pad would be secured. It is unclear what the “plurality of comfort pads” of claims 29 and 42 is referring to. The pad on the lower front edge is the only pad referred to as a comfort pad in the specification. The specification does discuss occipital pad 57, but this pad is attached to an adjustment dial or straps on the rear of the helmet and its location relative to the liner pad is not discussed. The claims not specifically discussed depend from a discuss claim, so they are rejected due to their dependency. 
It is noted that the error statement of the reissue declaration cites passages from the claims. If the language of the cited claims changes, a new error statement will be required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 19-22 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Pre-Grant Publication No. 2007/0266281 to Alexander et al (hereinafter “Alexander”) in view of US Patent No. 3,720,955 to Rawlings (hereinafter “Rawlings”).
Alexander discloses an adjustable helmet comprising an external protective shell (22)
with an inside region having a variable size to adjust to fit different head sizes. The inside region contains padding (24) between the shell and the user’s head when the helmet is being worn. The helmet’s shell includes a first portion (116) which engages with a second portion (118) with the shell portions relative to each other being adjustable. Paragraphs 44-47 describe padding 24, which is seen as the claimed liner padding, and state additional padding may be added, such as movable padding portion 32. Rawlings shows a helmet with a liner padding 19 having a channel within which removable pad 21 is secured. See the paragraph beginning on line 17 of column 2. The location of the channel is seen a matter of design choice, as no criticality was disclosed for the location of the channel. It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention from the teaching of Rawlings to modify the adjustable helmet of Alexander by attaching the disclosed second layer of padding in a channel in the liner padding to improve comfort for the user and to ensure that the second layer of padding stays in place. In regard to claims 20 and 21, the placement of the channel is seen as a matter of obvious design choice as no criticality of the location of the channel has been disclosed. In regard to claim 22, Alexander states additional padding can be used wherever it is needed. This is seen to include the front of the helmet. 
Claims 19-22 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Alexander in view of US Patent No. 6,880,176 to Timms (hereinafter “Timms”).
Alexander discloses an adjustable helmet comprising an external protective shell (22)
with an inside region having a variable size to adjust to fit different head sizes. The inside region contains padding (24) between the shell and the user’s head when the helmet is being worn. The helmet’s shell includes a first portion (116) which engages with a second portion (118) with the shell portions relative to each other being adjustable. Paragraphs 44-47 describe padding 24, which is seen as the claimed liner padding, and state additional padding may be added, such as movable padding portion 32. Timms shows a helmet with a liner padding 19 and a comfort padding 70. Beginning on line 38 of column 6, Timms states that attachment portion 72 extends between the outer shell and the inner lining 20, where it is secured. The space between the shell and the lining 20 is seen as a channel, as applicant has not defined the channel. The attachment of the comfort padding 70 is shown in figure 6 to be at least in the front and back of the helmet. It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention from the teaching of Timms to modify the adjustable helmet of Alexander by attaching the disclosed second layer of padding in a channel in the liner padding to improve comfort for the user and to ensure that the second layer of padding stays in place. In regard to claims 20 and 21, figure 6 of Timms shows recess which holds the front edge of the comfort  padding on the lower front edge of the liner padding. In regard to claim 21, the channel of figure 6 of Timms extends around the lower edge and the comfort padding extends between the inner and outer faces of the liner padding.  In regard to claim 22, the comfort padding of Timm’s figure 6 will contact the front port of the wearer’s head when the helmet is worn. In regard to claim 23, figure 6 shows the comfort padding wrapped around the lower front edge of the liner padding. Line 38 of column 6 of Timms states that the comfort padding is secured between the liner padding and the external shell, as claimed in claims 24 and 25. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 19-53 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 19-57 of U.S. Patent No. RE48,048 in view of Rawlings. Although the claims at issue are not identical, they are not patentably distinct from each other because the earlier reissue claims the adjustable helmet with two shells and an adjustment mechanism using a rigid strap between the shells and the features currently claimed in the independent claims, but does not claim a comfort pad inside of the liner pad and using a channel. Rawlings shows the use of a channel between padding layers to be old in the helmet art. It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention from the teaching of Rawlings to modify the helmet of the ‘048 reissue claims by using a plurality of padding layers with a channel to enable a secure connection that can easily be replaced.

Claims 19-53 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 19-57 of U.S. Patent No. RE48,769 in view of Rawlings. Although the claims at issue are not identical, they are not patentably distinct from each other because the earlier reissue claims the adjustable helmet with two shells and an adjustment mechanism using two elongated members between the shells and the features currently claimed in the independent claims, but does not claim a comfort pad inside of the liner pad and using a channel. Rawlings shows the use of a channel between padding layers to be old in the helmet art. It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention from the teaching of Rawlings to modify the helmet of the ‘048 reissue claims by using a plurality of padding layers with a channel to enable a secure connection that can easily be replaced.

Claims 19-53 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 19-57 of U.S. Patent No. RE47,747 in view of Rawlings. Although the claims at issue are not identical, they are not patentably distinct from each other because the earlier reissue claims the adjustable helmet with two shells and an adjustment mechanism using a plurality of rigid straps between the shells and the features currently claimed in the independent claims, but does not claim a comfort pad inside of the liner pad and using a channel. Rawlings shows the use of a channel between padding layers to be old in the helmet art. It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention from the teaching of Rawlings to modify the helmet of the ‘048 reissue claims by using a plurality of padding layers with a channel to enable a secure connection that can easily be replaced.
	The current claims are broader in scope than the claims of the earlier reissues and would dominate them if allowed without a terminal disclaimer. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C DOERRLER whose telephone number is (571)272-4807. The examiner can normally be reached M-F, 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eileen Lillis can be reached on 571-272-6928. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM C DOERRLER/Reexamination Specialist, Art Unit 3993                                                                                                                                                                                                        

Conferee: /CATHERINE S WILLIAMS/                 Primary Examiner, Art Unit 3993                                                                                                                                                                                     
Conferee: /Patricia L Engle/                 Acting SPRS, Art Unit 3993